Citation Nr: 1033106	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to an initial increased rating for a psychiatric 
disorder, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to September 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an initial rating 
higher than 10 percent for a psychiatric disorder (anxiety 
disorder with depression, claimed as posttraumatic stress 
disorder).  

In July 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that hearing, he 
testified that his current inability to work was due, at least in 
part, to his service-connected psychiatric disability.  The Board 
interprets that lay evidence as raising a new claim for a total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  A request for a TDIU, 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be generally considered part of the claim for benefits 
for that underlying disability.  However, although the Veteran 
raised the issue of TDIU while challenging his psychiatric 
disability rating, the record reflects that a TDIU claim was 
previously denied in a December 2009 RO rating decision.  As the 
one-year period to appeal that rating decision has not yet 
expired, the Board finds that it does not have jurisdiction over 
the TDIU issue.  Moreover, while the Veteran has not filed a 
formal notice of disagreement with the RO decision, he has 
submitted what appears to be a new TDIU claim with additional 
testimony regarding his inability to work due to his service 
connected disabilities.  As that new claim has not been developed 
for appellate review, it is referred to the RO for appropriate 
action. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Since September 20, 2007, the effective date of service 
connection, the Veteran's psychiatric disorder has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial increased rating of 50 percent, but 
no higher, for a psychiatric disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2008); 38 C.F.R. § 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2009).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

At the outset, the Board recognizes that the RO characterized the 
service-connected disability on appeal as anxiety disorder with 
depression.  The record reflects that the Veteran has also been 
diagnosed with other psychiatric conditions, including rule out 
PTSD and cognitive disorder, not otherwise specified.  However, 
as all of the Veteran's psychiatric conditions are rated under 
the General Rating Formula for Mental Disorders, the Board will 
consider whether a higher disability rating is warranted based on 
the overlapping symptoms of those separately diagnosed disorders.  
Amberman v. Shinseki, 570 F.3d 1377 (2009) (two defined diagnoses 
constitute the same disability for purposes of 38 C.F.R. § 4.14 
if they have overlapping symptomatology).

Under the General Rating Formula for Mental Disorders, a 10 
percent disability rating is assigned for a psychiatric disorder 
when there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, occasional panic attacks, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Throughout the pendency of this appeal, the clinical findings and 
lay evidence have reflected various psychiatric symptoms, 
including nightmares, sleep disturbance, irritability, social 
isolation, anxiety, difficulty controlling anger, and problems 
with concentration and memory.  The Veteran's VA medical records 
show that he has been diagnosed with depression, rule out 
posttraumatic stress disorder (PTSD), anxiety, and cognitive 
impairment.  He has been prescribed medication to treat his 
depression and anxiety, but has periodically refused to take it 
on the grounds that it makes his nightmares worse.  The Veteran 
has consistently denied abuse of alcohol or drugs.  He has not 
reported any auditory and visual hallucinations.  Nor has he 
complained of any suicidal or homicidal ideations.  In terms of 
his occupational and social history, the record shows that the 
Veteran worked for many years as a farmer and laborer.  He then 
held a part-time job as a driver at an automobile manufacturer 
before retiring in 2000.  The Veteran is currently married to his 
wife of more than 50 years and has six grown children and several 
grandchildren and great-grandchildren.

The Veteran's VA medical records show that, on a routine 
outpatient visit in August 2007, he reported feeling depressed 
and was referred for a psychiatric consultation, which took place 
the following month.  At that time, the Veteran complained of 
limited energy, sleep impairment, and a poor mood, which had 
persisted for several months.  He attributed his symptoms to 
chronic back and neck pain, which reportedly had its onset during 
his period of active service in Korea.  He also stated that he 
tended to become paranoid when he experienced high levels of pain 
and did not sleep well.  The Veteran denied any other psychiatric 
problems, including suicidal and homicidal ideations and auditory 
and visual hallucinations.  

On mental status examination, the Veteran appeared alert and 
oriented, with an irritable but cooperative mood.  His speech was 
clear with appropriate syntax, grammar, and content.  While the 
Veteran was noted to be markedly depressed, he did not display 
any psychotic, paranoid, or manic tendencies.  Additionally, his 
memory was found to be intact and his insight, intelligence, and 
judgment were all deemed fair.  

Based on the results of the examination, the Veteran was 
diagnosed with major depressive disorder with recurrent features 
secondary to his chronic pain issues.  On a follow-up psychiatric 
consultation in December 2007, his diagnosis was amended to 
include anxiety disorder, not otherwise specified.  The Veteran 
was placed on a regimen of antidepressants to treat his symptoms.

Subsequent VA medical records, dated from January 2008 to 
September 2008, show that the Veteran received frequent treatment 
for depression, anxiety, anger, and irritability associated with 
head, cervical spine, and groin pain.  He also was assessed with 
rule out PTSD and cognitive impairment.  While he reported that 
his prescribed medications were helpful in alleviating certain 
psychiatric symptoms, he complained that those medications caused 
or aggravated other symptoms, such as his fatigue and nightmares.  
Additionally, the Veteran and his spouse both reported episodes 
of cognitive impairment, manifested by forgetfulness and 
concentration difficulties.  The Veteran attributed his cognitive 
problems to "brain damage" that he incurred as a result of a 
traumatic brain injury in Korea.  However, his VA treating 
providers opined that his cognitive difficulties were possible 
early symptoms of Alzheimer's disease or related dementia.  The 
Veteran's Global Assessment and Functioning (GAF) score was 
assessed as 60.  

The Veteran was afforded a VA psychiatric examination in October 
2008 at which he reported a long history of episodic depression 
secondary to chronic "nerves pain."  He described his mood as a 
4 to 5 on a scale of 1 to 10.  Additionally, the Veteran 
complained of feeling hopeless, especially when his wife was not 
around, and stated that he would probably "wish to die" if she 
were no longer living.  However, he denied any history of suicide 
attempts or acute suicidal ideation.  Nor did he report any 
homicidal ideations, feelings of guilt or helplessness, paranoid 
thoughts, panic attacks, auditory or visual hallucinations, or 
drug or alcohol abuse.  

With respect to his occupational and social history, the Veteran 
stated that he was currently retired after many years of farming 
and performing odd jobs.  He indicated that he was still able to 
help his spouse with household chores and perform daily living 
activities.  Additionally, the Veteran reported that he had close 
relationships with his spouse and their six adult children.  He 
also stated that he and his spouse had friends with whom they 
enjoyed line-dancing, card playing, and chess.  However, the 
Veteran admitted that he found it increasingly difficult to play 
cards and chess due to his concentration and memory loss.  He 
denied any history of legal problems.  

On mental status examination, the Veteran displayed a 
cooperative, but moderately depressed mood, with an appropriate 
affect and coherent speech.  His thought patterns were noted to 
be circumstantial and characterized by numerous somatic 
complaints.  Additionally, the Veteran was noted to display some 
mild delusional thoughts about the nature and origin of his 
chronic pain.  However, he did not exhibit any auditory or visual 
hallucinations, paranoia, thought blocking, or loose 
associations.  The examination included cognitive testing, which 
revealed mild impairment.  

Based on the results of the examination and a review of the 
claims folder, the Veteran was diagnosed with depression, not 
otherwise specified, and cognitive disorder, not otherwise 
specified.  He was assigned a GAF score of 65 to 70.  
Significantly, the VA examiner noted that the Veteran's prognosis 
for improvement was guarded and that he relied on his wife to 
manage his financial affairs. 

The record thereafter shows that the Veteran has continued to 
seek VA psychiatric care and private treatment for his chronic 
pain symptoms.  He testified at his July 2010 hearing that his 
pain and secondary depression prevented him from working and 
pursuing leisure activities, such as golfing, which he used to 
enjoy.  Additionally, the Veteran's spouse testified that his 
memory problems were getting worse and that, apart from the few 
activities she pushed him to do with her, he tended to stay at 
home and self-isolate.

As noted above, the Veteran's GAF scores during the relevant 
appeals period have ranged from 60 to 65 to 70.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 60 generally reflects moderate 
symptoms (flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
coworkers).  GAF scores of 63 and 65-70 are consistent with mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but is 
consistent with functioning pretty well and having some 
meaningful relationships.

The Board finds that the clinical evidence, and the lay 
statements and testimony provided by the Veteran and his spouse, 
indicate that the Veteran has been clinically found to suffer 
from chronic depression, anxiety, and symptoms of PTSD.  
Additionally, the Veteran's VA outpatient treatment records and 
October 2008 VA examination report contain explicit findings of 
circumstantial thought processes and other cognitive impairment.  
The Veteran's mental health problems have not been successfully 
controlled by medication as the drugs prescribed to treat his 
depression and anxiety have made other symptoms, such as his 
nightmares, worse.  Moreover, his mental health problems have 
been shown to limit his ability to independently manage his 
financial affairs and perform activities he once enjoyed.  Those 
problems have also been productive of increased isolation, 
according to the Veteran's spouse.  Furthermore, the Board 
considers it significant that the October 2008 VA examiner 
determined that the Veteran's overall prognosis for improvement 
is guarded and that his current symptoms are consistent with 
early stages of Alzheimer's disease or other dementia.  

The above clinical findings and lay observations collectively 
demonstrate occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as required 
for a 50 percent rating.  With respect to whether the Veteran's 
psychiatric symptoms have warranted more than a 50 percent 
disability rating, however, the preponderance of the evidence is 
against entering such a finding.  While the Veteran has 
complained that he can no longer work due, in part, to his 
depression, he has been retired throughout the pendency of this 
appeal and his psychiatric problems alone have not been shown to 
severely impair his ability to obtain or retain employment.  Nor 
has the Veteran been shown to have deficiencies in most areas, 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to function 
independently, or neglect of personal hygiene.  Additionally, the 
record shows that the Veteran continues to engage in certain 
leisure activities with his wife's assistance and maintains close 
relationships with her and other family members.  Therefore, he 
does not completely isolate himself.  Finally, the Veteran's GAF 
scores throughout the pendency of this appeal have been 
indicative of psychological, social, and occupational impairment 
that is no more than moderately severe, and, thus, consistent 
with a 50 percent disability rating.  Accordingly, the Board 
finds that the overall level of symptomatology has not more 
nearly approximated the criteria for a 70 percent rating at any 
time during the relevant time period.

In sum, the Board finds that the evidence of record shows that 
the Veteran's psychiatric symptoms have warranted a disability 
rating of 50 percent, but no higher, since the date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  All 
reasonable doubt has been resolved in favor the Veteran in making 
this decision.  The preponderance of the evidence is against the 
assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The Board acknowledges that the Veteran is retired and that he 
has cited his depression as a factor in his current unemployment.  
However, the Veteran has also attributed his current inability to 
work to his nonservice-connected head, cervical spine, and nerve 
problems.  Moreover, there is no evidence that any of the 
Veteran's service-connected psychiatric symptoms have resulted in 
marked interference with employment beyond that contemplated in 
the 50 percent schedular rating.  Nor have those symptoms been 
shown to warrant frequent, or indeed, any periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Accordingly, 
referral for consideration of an extraschedular rating is not 
warranted. 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating arises from 
his disagreement with the initial evaluation assigned following 
the grants of service connection.  Once service connection is 
granted, the claim is substantiated.  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a VA medical 
examination with respect to the Veteran's claim and provided him 
with the opportunity to present testimony at a Travel Board 
hearing.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

An initial increased rating of 50 percent, but not higher, for a 
psychiatric disorder is granted.



____________________________________________
Harvey R. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


